Case 1:18-cv-01436-MN Document 120-1 Filed 04/03/20 Page 1 of 7 PageID #: 8863




                         Exhibit 1
        Case 1:18-cv-01436-MN Document 120-1 Filed 04/03/20 Page 2 of 7 PageID #: 8864
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                            DistrictDistrict
                                                       __________    of Delaware
                                                                             of __________
            Quest Diagnostics Investments LLC
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 1:18-cv-01436-MN
                                                                              )
  Laboratory Corporation of America Holdings, et al.
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                 Thermo Fisher Scientific Inc., 168 Third Avenue, Waltham, MA 02451
                                                       (Name of person to whom this subpoena is directed)

      4
      " Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
                See Attached Schedule A

 Place:                                                                                 Date and Time:
          Veritext Corp.
          101 Arch Street, Suite 650, Boston, MA 02110                                                       04/24/2020 9:00 am

     " Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        04/06/2020

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
  Laboratory Corporation of America Holdings LLC                        , who issues or requests this subpoena, are:
   Matias Ferrario, Kilpatrick Townsend & Stockton LLP, 1001 West Fourth Street, Winston-Salem, NC 27101-2400

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
        Case 1:18-cv-01436-MN Document 120-1 Filed 04/03/20 Page 3 of 7 PageID #: 8865
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:18-cv-01436-MN

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            " I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            " I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                      for travel and $                             for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
         Case 1:18-cv-01436-MN Document 120-1 Filed 04/03/20 Page 4 of 7 PageID #: 8866
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:18-cv-01436-MN Document 120-1 Filed 04/03/20 Page 5 of 7 PageID #: 8867




                                         SCHEDULE A

                                        INSTRUCTIONS

       1.      Please respond that no Document exists if a diligent search was unable to locate

Documents.

       2.      If You are aware of a responsive Document that is not in Your possession,

custody, or control, please identify the Document and the Person(s) who has possession, custody,

or control of the Document. If such a Document was in Your possession, custody, or control in

the past but is no longer in Your possession, custody, or control, please state what disposition

was made of it and the reasons for such disposition.

       3.      If You withhold any Document on the basis of privilege, please provide a

privilege log, identifying for each withheld document: (a) the general nature of the Document

(e.g., email or presentation); (b) the date in which the Document was created and if applicable,

mailed; (c) the subject matter of the Document; (e) the names and addresses of the Person who

prepared the Document; (f) the names and addresses of the Person to whom the withheld

Document was directed or sent to; and (g) the basis on which the Document is being withheld.

       4.      Unless otherwise specified in a specific Request, the relevant timeframe shall be

limited to dates before December 31, 2006.

       5.      This subpoena is not intended to be duplicative of the subpoena concurrently

issued to Mr. Joseph Takarewski. This subpoena only seeks documents and communications

responsive to the Requests below to the extent that they are not within Mr. Takarewski’s

possession, custody, or control, but are within Thermo Fisher Scientific’s possession, custody, or

control.




                                                 1
Case 1:18-cv-01436-MN Document 120-1 Filed 04/03/20 Page 6 of 7 PageID #: 8868




                                         DEFINITIONS

       1.      “Document” is used in its customary broad sense pursuant to Federal Rules of

Civil Procedure 26 and 34 and includes handwritten, printed, recorded, filmed or electronically

produced or stored information.

       2.      “Person” shall mean and include natural persons, governmental entities and

agencies, proprietorships, partnerships, corporations, and all other forms of organization or

association.

       3.      “Takarewski” refers to Mr. Joseph Takarewski.

       4.      “Cohesive” refers to Cohesive Technologies Inc.

       5.      “Esoterix” refers to Esoterix, Inc. or any of its predecessors, successors, or

parents, including Laboratory Corporation of America

       6.      “Quest” refers to Quest Diagnostics Investments LLC or its affiliated companies.

       7.      “Nichols Institute” refers to the Quest Diagnostics Nichols Institute.

       8.      “Chromatography” refers to liquid chromatography and includes High

Performance Liquid Chromatography and Turbulent Flow Liquid Chromatography.

       9.      “Targets of Interest” refers to testosterone and/or any other steroid molecule.

       10.     The terms “and” and “or” shall each be considered as either conjunctive or

disjunctive, whichever is more inclusive in content.

       11.     The terms “any” and “all” shall be considered to include “each and every.”

       12.     The singular form of a noun or pronoun shall be considered to include within its

meaning the plural form of the noun or pronoun so used, and vice versa.




                                                 2
Case 1:18-cv-01436-MN Document 120-1 Filed 04/03/20 Page 7 of 7 PageID #: 8869




                            DOCUMENTS TO BE PRODUCED

        1.    All Documents and Communications, including but not limited to test results,

design documents, development documents, and study protocols, concerning any project

undertaken by Takarewski and/or Cohesive in collaboration with Quest to design, develop, or

validate the use of Chromatography and Mass Spectrometry to analyze any Target of Interest.

        2.    All Documents and Communications, including but not limited to test results,

design documents, development documents, and study protocols, concerning any project

undertaken by Takarewski and/or Cohesive in collaboration with Nichols Institute to design,

develop, or validate the use of Chromatography and Mass Spectrometry to analyze any Target of

Interest.

        3.    All Documents and Communications, including but not limited to test results,

design documents, development documents, and study protocols, concerning any project

undertaken by Takarewski and/or Cohesive in collaboration with Esoterix to design, develop, or

validate the use of Chromatography and Mass Spectrometry to analyze any Target of Interest.

        4.    All Documents and Communications, including but not limited to test results,

design documents, development documents, and study protocols, concerning any project

undertaken by Takarewski and/or Cohesive in collaboration with any Person to design, develop,

or validate the use of Chromatography and Mass Spectrometry to analyze any Target of Interest..




16637129V.2
                                               3
